Title: To James Madison from Hubbard Taylor, 3 February 1795
From: Taylor, Hubbard
To: Madison, James


Dear Sir
Spring Hill Clark County 3d. Feby. 95
Inclosed you will receive some papers respecting a late decision of our Court of appeals, which has given rise to great deal of argumentation respecting the Claims of Settlements & pre-emptions granted by the Commissione[r]s in the years 79 & 80. The Memorial is said [to] be drawn by Mr. Jno. Brackengridge, signed chiefly by the holders of Settlts. & preemptts. That great indavidual disstress will be the consequence seems to be agreed on all hands—as those kind of titles were conceived to be finally settled—emigrants purchased more freely of them than of any others (the Military excepted) and made no scruple to warrant them, admiting that the decisions of the commissioners was final where no fraud had been practised. The matter was taken up by the assembly and the two Judges, Muter & Sabastion was cited to appear, and an application was made to have a vote passed by two thirds of the Legislature to have them removed from Office, it faild; there was then a resolution brought in passing a censure on the Judges declaring them to have been actuated from impure & currupt motives, the want of Judgement & that the decree Kenton vs. McConnell was contrary to the plain meaning of the Strict letter & spirit of the law. This also faild in the lower house. It was however revived in the Senate and then agreed to in the House of Reps. What will be the consequence no one knows—the Judges has not resigned as yet. Procrastinations in decisions are more particularly prejudicial here than in most states, as it cramp[s] industry & deters emigrants from venturing among us.
As to the news of the Western Army you will see gentlemen by one of whom I shall send this letter who will be better abble to give you the latest accts than I can. I propose to send this by Docr. Ridgely a Gentleman of the highest Carracter and in no degree attatched to any of the parties which has run so high in this state. I have had frequent conversations with the Dcr. with whoom I am intimate and the utmost confidence may be placed in any thing he shall communicate.
The perport of Mr. Innis Mission is not yet known. I am sorry to say there appeard to be a coolness subsisting (on his arrival) in the appearance of Many who ought to be the foremost to set all difficult Matters in a fair point of view, in preference to holding out doubts & suspicions. If it should be the wish of Mr. Innis that the Assembly be called expect it will be done.
As to the Lands you & your brother held in this Country proper cure shall be taken that they shall not be forfieted or sold for the payment of the Tax’s. And it will always give me pleasure to serve you in any thing that is in my power that I am capable of doing. Be pleased to present my Compliments to my unknown connection Mrs. Madison & beleave me to be, with much esteem Dr Sir Yr Affe: Hble: Sert:
H. Taylor
The vindictive spirit with wh. some of the assembly acted, is generally thought, to have proceeded from personal dislike to the Judges.
